NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

          EASYWEB INNOVATIONS, LLC,
               Plaintiff-Appellant

                           v.

                   TWITTER, INC.,
                  Defendant-Appellee
                ______________________

                      2016-2066
                ______________________

   Appeal from the United States District Court for the
Eastern District of New York in No. 2:11-cv-04550-JFB-
SIL, Judge Joseph F. Bianco.
                 ______________________

                 Decided: May 12, 2017
                ______________________

   ALAN KELLMAN, Desmarais LLP, New York, NY, ar-
gued for plaintiff-appellant. Also represented by JEFFREY
SCOTT SEDDON, II.

    DARALYN JEANNINE DURIE, Durie Tangri LLP, San
Francisco, CA, argued for defendant-appellee. Also repre-
sented by JOSEPH GRATZ, EUGENE NOVIKOV.
                 ______________________

  Before LOURIE, MOORE, and HUGHES, Circuit Judges.
2                 EASYWEB INNOVATIONS, LLC   v. TWITTER, INC.



HUGHES, Circuit Judge.
    EasyWeb appeals the district court’s grant of sum-
mary judgment of patent ineligibility under 35 U.S.C.
§ 101 and in the alternative, non-infringement. Because
all asserted claims recite patent-ineligible subject matter,
we affirm.
                               I
     EasyWeb sued Twitter for infringement of the follow-
ing five patents directed to a message publishing system:
U.S. Patent Nos. 7,032,030; 7,596,606; 7,685,247;
7,689,658; and 7,698,372. The patents are generally
directed to allowing “any person or organization to easily
publish a message on the Internet.” ’247 patent col. 4 ll.
41-43. According to the specification, at the time of the
invention, “publishing a message on the Internet [was] a
daunting task” because of cost, limitations in existing
software, and a lack of technical knowledge. ’247 patent
col. 2 ll. 65–col. 3 ll. 21. The patents sought to address
this problem by purportedly inventing a message publish-
ing system that accepts messages in multiple ways, such
as by fax, telephone, or email, verifies the message was
sent by an authorized sender, and converts and publishes
the message on the Internet.
    The parties agree that claim 1 of the ’247 patent is
representative:
    1. A message publishing system (MPS) operative
    to process a message from a sender in a first for-
    mat, comprising:
    a central processor;
    at least one sender account;
    at least one storage area configured to store at
    least a first portion of the message; and
EASYWEB INNOVATIONS, LLC   v. TWITTER, INC.               3



    software executing in the central processor to con-
    figure the processor so as to:
    identify the sender of the message as an author-
    ized sender based on information associated with
    the message in comparison to data in the sender
    account, wherein the identification is dependent
    upon the first format;
    convert at least a second portion of the message
    from the first format to a second format; and
    publish the converted second portion of the mes-
    sage so as to be viewable in the second format on-
    ly if the sender has been identified as an
    authorized sender.
’274 patent col. 43 ll. 47–64.
    At the district court, Twitter moved for summary
judgment of non-infringement and ineligibility under 35
U.S.C. § 101. The court granted the motion, finding that
the patents are directed towards ineligible subject matter,
or in the alternative that Twitter did not infringe any of
the patents. EasyWeb appeals. We have jurisdiction
under 28 U.S.C. § 1295(a)(1).
                                 II
    We review summary judgment determinations de no-
vo. Convolve, Inc. v. Compaq Comput. Corp., 812 F.3d
1313, 1317 (Fed. Cir. 2016) (citing Major League Baseball
Props., Inc. v. Salvino, Inc., 542 F.3d 290, 309 (2d Cir.
2008)). The ultimate question of patent eligibility under
§ 101 is an issue of law reviewed de novo. In re TLI
Commc’ns LLC Patent Litig., 823 F.3d 607, 610 (Fed. Cir.
2016).
    35 U.S.C. § 101 provides that “[w]hoever invents or
discovers any new and useful process, machine, manufac-
ture, or composition of matter, or any new and useful
improvement thereof, may obtain a patent therefor,
4                 EASYWEB INNOVATIONS, LLC   v. TWITTER, INC.



subject to the conditions and requirements of this title,”
but “[l]aws of nature, natural phenomena, and abstract
ideas are not patentable.” Ass’n for Molecular Pathology
v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116 (2013)
(internal quotation marks and citation omitted).
    To determine whether a claim is patent ineligible un-
der § 101, the Supreme Court has established a two-step
framework: First, we must “determine whether the claims
at issue are directed to a patent-ineligible concept.” Alice
Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2355
(2014). Second, if the claims are directed to patent-
ineligible subject matter, we must “consider the elements
of each claim both individually and ‘as an ordered combi-
nation’ to determine whether the additional elements
‘transform the nature of the claim’ into a patent-eligible
application.” Id. (quoting Mayo Collaborative Servs. v.
Prometheus Labs., Inc., 132 S. Ct. 1289, 1298 (2012)).
     Beginning with the first step, we conclude that claim
1 is directed to an abstract idea. Claim 1 merely recites
the familiar concepts of receiving, authenticating, and
publishing data. As we have explained in a number of
cases, claims involving data collection, analysis, and
publication are directed to an abstract idea. Elec. Power
Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016)
(holding that “collecting information, analyzing it, and
displaying certain results of the collection and analysis”
are “a familiar class of claims ‘directed to’ a patent-
ineligible concept”); see also In re TLI Commc’ns LLC
Patent Litig., 823 F.3d at 611; FairWarning IP, LLC v.
Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016).
Claim 1, unlike the claims found non-abstract in prior
cases, uses generic computer technology to perform data
collection, analysis, and publication and does not recite an
improvement to a particular computer technology. See,
e.g., McRO, Inc. v. Bandai Namco Games Am. Inc., 837
F.3d 1299, 1314–15 (Fed. Cir. 2016) (finding claims not
abstract because they “focused on a specific asserted
EASYWEB INNOVATIONS, LLC   v. TWITTER, INC.               5



improvement in computer animation”). As such, claim 1
is directed to the abstract idea of receiving, authenticat-
ing, and publishing data.
    Turning to the second step, we find claim 1 does not
contain an inventive concept sufficient to “‘transform the
nature of the claim’ into a patent-eligible application.”
Alice, 134 S. Ct. at 2355. The elements of claim 1 simply
recite an abstract idea or an abstract idea executed using
computer technology. Although EasyWeb argues that an
inventive concept arises from the ordered combination of
steps in claim 1, we disagree. Claim 1 recites the most
basic of steps in data collection, analysis, and publication
and they are recited in the ordinary order.
    In sum, all the claims are directed to the abstract idea
of receiving, authenticating, and publishing data, and fail
to recite any inventive concepts sufficient to transform the
abstract idea into a patent eligible invention. Because we
find all the claims ineligible, we do not reach the remain-
ing issues raised on appeal.
                        AFFIRMED
                           COSTS
   Costs to Appellee.